PER CURIAM.
In this suit upon promissory notes we do not find reversible error under the facts of this case from the trial court having allowed separate voir dire, questioning of witnesses, and arguments by separate counsel for divorced plaintiffs who were, as husband and wife, co-payees on the notes.
Also, we find no reversible error from the trial court’s exclusion from the evidence of certain corporate checks which were described in testimony and which were, in contrast to other checks admitted into evidence, not to be credited against the notes sued upon.
Further, there was no reversible error in the trial court’s exercise of its discretion to allow plaintiffs, immediately preceding the trial, to amend the pretrial order to list additional documentary evidence when the trial court granted defendants a continuance of the trial to allow them to take a deposition concerning that evidence.
Affirmed.
RYDER, C.J., and LEHAN, J., and BOARDMAN, EDWARD F., (Ret.) J., concur.